FADELEY, J.,
dissenting.
I have no objection to interest being due on open accounts. But the claims procedure must be used to get it, in my opinion.
The decedent’s estate in this case was opened in 1982. A claim for expenses of last illness of $21,733.10 was submitted. No interest was claimed. The claim was allowed as submitted, with no interest. The asset of the estate available to pay the claim was payments to be received on an installment payment contract. Money from payments received was then paid on the last illness expenses under the allowed claim.
The creditor accepted these installment payments for several years; annual accounts were filed showing that all payments were applied to the principal of the original $21,733.10 and that no interest was owing. The creditor made no objection to the first annual account showing that all payments were being applied to the principal.
In the fourth year of the estate, 1986, the creditor wrote the personal representative stating that interest was not shown as due on the most recent annual account. In that account, all prior payments were shown to have reduced principal and no interest was shown as a debt or liability. No objection was filed with the court. The personal representative wrote back that interest had not been claimed, at the time the claim was filed and allowed, and that no interest was due or payable. Thereafter, no objection was filed to that account or to the several succeeding annual accounts also showing that all payments reduced principal only and that no interest was due. No other effort to resolve the interest question was made or presented to the court. After these additional annual accounts were filed without objection, the principal amount of the debt stated in the allowed claim was finally paid. The final account was filed showing it paid in 1992. The creditor then filed an objection to the final account, contending that over $13,000 was still owed on principal and that over $500 was also due for that year’s annual interest. That difference resulted from the creditor acting on its assertion that interest *533was due from 1982 forward and the creditor’s method of accounting for payments received to apply all moneys received to such interest before any was applied to reduce the principal amount of the debt.
The case comes to us as an appeal from the probate court’s order denying the objection. The sole issue before us is whether interest neither claimed nor allowed was nonetheless silently accruing as an unstated obligation against the decedent’s estate representative in this 12-year-old estate. The majority’s answer that it does accrue, although unclaimed and unallowed, seems to me to fly in the face of the statutory procedure for settling claims in an estate.1
Turning to the relevant statutes in the probate code, we find that the statutes favor an early, and final, determination of the amounts that an estate owes. They favor prompt settlement of the estate. For example, ORS 115.185 provides:
“A creditor whose claim has been allowed * * * and who has not received payment within six months after the date of the first publication of notice to interested persons, may apply to the court for an order directing the personal representative to pay the claim to the extent that funds of the estate are available for that payment.”
That statute favors early and complete settlement of claims. It does not contemplate drawn-out probates with estates open for decades, paying interest.
ORS 115.055 relevantly provides, regarding claims:
“[A]llowance shall be in the amount of the debt remaining unpaid on the date of allowance.” (Emphasis added.)
That statute also favors establishing with certainty the amount due at the time of claim allowance.
Statutes of limitations that bar claims related to estates signal the same policy of financial finality. ORS 115.005(4) provides:
*534“Claims not presented within two years after the death of the decedent or within the applicable statute[2] of limitations, whichever is earlier, are barred from payment from the estate.”
And, ORS 115.205 provides:
“A claim barred by the statute of limitations may not be allowed by the personal representative or by any court except upon the written direction or consent of those interested persons who would be adversely affected by allowance of the claim.”
In ORS 115.145, the procedure for the holder of a disallowed claim is made clear. And, in ORS 115.155, the duty of the claimant to very promptly bring an action on a disallowed claim where no summary determination is requested is plainly spelled out. Both of those statutes use identical words to the express result produced by failure to follow the procedure after disallowance — “the claim, to the extent disallowed * * * is barred.” ORS 115.145(2); ORS 115.155.
An informed commentator emphasizes the finality that is presently built into the probate code. Deras, 1989 Oregon Probate Practice Legislation: Claims and Small Estates, 26 Will L Rev 275, 282 (1990), states:
“Together these two sections [ORS 115.004(5) and 115.005(4)] leave a creditor no remedy after two years from the date of the debtor’s death.”
He also notes that even “[a] judgment creditor now will be required to follow the procedures set forth in ORS 115.185 to collect the judgment if the personal representative fails to pay it.” Id. at 286.
The majority overlooks the significance of the fact that the probate code imposes on the estate no duty to pay more than is available.
*535When the government pays the medical and hospital expenses of last illness of a person not otherwise receiving public assistance, it pays those expenses because the person, now deceased, was as to those expenses medically indigent or “needy” and over age 65. ORS 414.105(2). Payment is an act of largesse mandated by the legislature to spread these high costs of the aged among all the citizenry.
The statute providing for “recovery” of the government’s payment of costs of last illness to the hospital and doctor from the estate of the aged, medically needy person, ORS 414.105(2), does not mention either debt or interest at all. It does require that a claim for the assistance “may be established” against the estate for any recovery. But that claim is a statutory one, not a goods and services or open account claim. The deceased never undertook to repay the public assistance that went to her medical care. The majority agrees that these costs were never the deceased’s debt, but are purely an obligation of the estate, if claimed. The duty of the decedent’s estate to pay the state for these costs of last illness exists, in my opinion, only to the extent of timely compliance with the claim procedure in ORS chapter 115.
A statute regulating actions against decedent’s estates, ORS 115.325, in part provides:
“[N]o action against a personal representative on account of a claim shall be commenced until the claim of the plaintiff has been presented to and disallowed by the personal representative. ’ ’
Moreover, the two-year limitations period for claims — provided by ORS 115.005(4) and enforced by ORS 115.205 — ran long ago, even before the exchange of letters concerning interest in 1986. No claim can be brought or disallowed at this stage of the probate proceedings. Therefore, in the absence of a timely claim for interest, no “action * * * on account of a claim [for interest] shall be commenced.” ORS 115.325.
I have no objection to the holding that interest is due at the statutory rate on open accounts owed by an estate or that, had it been claimed, interest could have been allowed as part of the original, timely claim for expenses of last illness of the medically needy. Holding that open accounts draw interest is not remarkable. However, the estate administration *536statutes require that claims be submitted promptly, and to me that includes a claim for interest, see Lithia Lumber Co. v. Lamb, 250 Or 444, 447, 443 P2d 647 (1968) (interest may be collected only if in the pleadings). The administration statutes also require that any dispute be settled promptly. Neither occurred in this case, under the majority result. Accordingly, I dissent.
I would hold that the obvious statutory policy of certainty and finality settles the question whether interest that was not claimed was nonetheless payable, and that the statutes of limitations for an informed creditor also settle the matter of whether a claim could be filed so late as the state has sought interest here, i.e., in the tenth year after death and the ninth year of the estate’s existence. I would hold that each question is settled, independently, in favor of the estate. No interest is lawfully recoverable at this stage of this 1982 estate.
I dissent from the majority’s holding that the opposite result is proper and that a claim for interest may be made by objections to a final account after the statute of limitations for making claims has run. I would affirm the trial court and the Court óf Appeals.

 No issue of waiver or laches is before us. The circuit court and the Court of Appeals have ruled, as I would, that for interest to he payable, interest must have been claimed and allowed within the procedures in ORS chapter 115, and cannot be claimed now nine years after the estate was opened.


 ORS 115.215 extends statutes of limitations that had not run on the date of death of the decedent until at least one year after the date of death.
An action against a recipient of funds from an estate was dismissed where the claimant failed to exercise statutory rights against an estate. First Interstate Bank v. Haynes, 73 Or App 714, 699 P2d 1168 (1985). Failure to allege that a claim was presented and denied was fatal to an independent action on an unsecured claim. Balthrop v. Berryman, 96 Or App 354, 772 P2d 955 (1989).